      Case 1:18-cv-01781-PGG-BCM Document 167 Filed 05/15/20 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                5/15/20
MUTINTA MICHELO, individually and on
behalf of all others similarly situated, et al.,
                                                    18-CV-1781 (PGG) (BCM)
                Plaintiffs,
        -against-
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2007-2, et al.,
                Defendants.

CHRISTINA BIFULCO, individually and on
behalf of all others similarly situated, et al.,
                                                    18-CV-7692 (PGG) (BCM)
                Plaintiffs,                         ORDER
        -against-
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2007-2, et al.,
                Defendants.

BARBARA MOSES, United States Magistrate Judge.

        For the reasons stated on the record during the telephonic discovery conference held on

May 12, 2020, it is hereby ORDERED that:

        1. Unauthorized Filings. The parties are reminded that the Court will disregard

            supplemental filings and sur-replies submitted without advance permission. (See, e.g.,

            Dkt. Nos. 152, 154 in Case No. 18-CV-1781; Dkt. Nos. 95, 97 in Case No. 18-CV-

            7692.)
     Case 1:18-cv-01781-PGG-BCM Document 167 Filed 05/15/20 Page 2 of 8



       2. Trust Defendants' Letter-Motion Dated April 17, 2020 (Dkt. No. 140 in Case No. 18-

           CV-1781; Dkt. No. 83 in Case No. 18-CV-7692).

               a. Trust Defendants' Written Discovery to Plaintiffs. 1

                       i. Discovery Concerning Plaintiffs' Factual Allegations. Plaintiffs shall

                          promptly produce all non-privileged documents responsive to the Trust

                          Defendants' Requests for Production (RFPs) No. 16, 17, and 24. The

                          fact that responsive documents may have been obtained by counsel

                          "from sources other than Plaintiffs" does not make such documents

                          privileged nor shield them from production as attorney work product.

                          See S.E.C. v. Collins & Aikman Corp., 256 F.R.D. 403, 410 (S.D.N.Y.

                          2009) ("producing the compilations of documents that support the

                          factual allegations of a complaint reveals no more than that already

                          revealed by the filing of the complaint"); In re Grand Jury Subpoenas,

                          2002 WL 31040322, at *5 (S.D.N.Y. Sept. 12, 2002) (rejecting

                          argument that "merely by gathering pre-existing materials, even as part

                          of a far-ranging and diligent investigation, an attorney transforms them

                          into work product"), aff'd sub nom. In re Grand Jury Subpoenas Dated

                          Mar. 19, 2002 & Aug. 2, 2002, 318 F.3d 379 (2d Cir. 2003). Plaintiffs

                          need not further respond to RFP No. 27, which is vague, overbroad,

                          and incomprehensible, nor to Interrogatories No. 14-16, which are

1
  This Order refers (by number) to one set of the Trust Defendants' document requests and
interrogatories: those addressed to plaintiffs Christina Bifulco and Francis Butry. (Dkt. Nos. 150-
1, 150-5 in Case No. 18-CV-1781; Dkt. Nos. 93-1, 93-5 in Case No. 18-CV-7692). However, the
Court's rulings apply equally to the corresponding discovery requests addressed to the other
named plaintiffs.



                                                2
Case 1:18-cv-01781-PGG-BCM Document 167 Filed 05/15/20 Page 3 of 8



                 compound     and    function,   in   part,   as   premature   contention

                 interrogatories.

             ii. Discovery Concerning Plaintiffs' Damages. Plaintiffs shall promptly

                 produce nonprivileged documents responsive to RFP No. 25 to the

                 extent those documents are or were in plaintiffs' personal possession or

                 were obtained by plaintiffs or their counsel through means other than

                 party or nonparty discovery in this action. Plaintiffs need not re-

                 produce documents obtained by them in this action pursuant to, e.g.,

                 Fed. R. Civ. P. 34 or 45. Plaintiffs shall also promptly respond to

                 Interrogatory No. 23 to the extent of (A) itemizing and "describ[ing] in

                 writing their damages as to which Plaintiffs themselves [are] the best

                 source of knowledge" (Dkt. No. 141 at 3 in Case No. 18-CV-1781;

                 Dkt. No. 84 at 3 in Case No. 18-CV-7692) and (B) listing in general

                 terms, by category: the other damages that they claim; their estimate, if

                 one can be made, of the amount of those damages; and the source(s) of

                 the information upon which plaintiffs expect to rely to quantify those

                 damages. The Court notes that the documents and information sought

                 in RFP No. 25 and Interrogatory No. 23, as limited by this Order, are

                 comparable to the documents and information that plaintiffs are

                 required to provide automatically and supplement seasonably pursuant

                 to Fed. R. Civ. P. 26(a)(1)(A)(iii) and 26(e).

       b. Plaintiffs' Privilege Log (Dkt. No. 151-1 in Case No. 18-CV-1781; Dkt. No.

          94-1 in Case No. 18-CV-7692).




                                       3
Case 1:18-cv-01781-PGG-BCM Document 167 Filed 05/15/20 Page 4 of 8



              i. No later than May 28, 2020, plaintiffs shall serve an amended

                 privilege log.

             ii. The amended privilege log shall not include (A) documents previously

                 withheld as privileged but produced pursuant to ¶ 2(a) above, or (B)

                 any other documents as to which plaintiffs' assertion of work product

                 protection arises only from the fact that plaintiffs or their counsel

                 obtained and possess them for purposes of this litigation (e.g., court

                 filings, news articles, and other publicly-available documents gathered

                 by plaintiffs or their counsel for use in this action). Those documents

                 may not be withheld as work product, see In re Grand Jury

                 Subpoenas, 2002 WL 31040322, at *5, and must be promptly

                 produced. Plaintiffs need not produce any annotations, labels,

                 metadata, or other information added by counsel to the documents they

                 gathered, and may, if necessary, redact such annotations, labels,

                 metadata or other such information before production. To the extent

                 plaintiffs produce documents in redacted form, to protect the attorney-

                 client privilege or attorney work product, they shall log those

                 documents as redacted on their amended privilege log in compliance

                 with Local Civil Rule 26.2.

       c. With regard to the ninth and tenth categories of documents withheld as

          privileged (notes regarding and communications with the "potential Class

          members"), the amended privilege log shall individually list and describe

          every such note or communication, in accordance with Local Civil Rule 26.2,




                                      4
Case 1:18-cv-01781-PGG-BCM Document 167 Filed 05/15/20 Page 5 of 8



           if and to the extent the relevant "potential Class member" is now a named

           plaintiff. See Bank Brussells Lambert v. Credit Lyonnais (Suisse), 220 F.

           Supp. 2d 283, 288 (S.D.N.Y. 2002) (requiring service of privilege log

           including "names of clients" with whom law firm communicated in

           confidence).

       d. Other Issues Raised by the Trust Defendants. The Court defers ruling on

           whether and when plaintiffs must respond to the Trust Defendants' February

           20, 2020 Interrogatories. (Dkt. Nos. 150-9, 150-10, 150-11 in Case No. 18-

           CV-1781; Dkt. Nos. 92-9, 92-10, 92-11 in Case No. 18-CV-7692). The parties

           shall meet and confer regarding that dispute, and any other disputes remaining

           open from the Trust Defendants' April 17, 2020 letter-motion, on the

           scheduled provided below in paragraph 3.

 2. Plaintiffs' Letter-Motion Dated May 1, 2020 (Dkt. No. 146 in Case No. 18-CV-1781;

    Dkt. No. 89 in Case No. 18-CV-7692).

       a. "Affiant X." No later than May 15, 2020, counsel for defendant TSI (who

           acknowledge that they will serve as counsel for TSI employee "Affiant X" if

           and when he sits for deposition) shall advise plaintiffs' counsel whether they

           will accept service of a deposition subpoena on behalf of Mr. X (reserving all

           rights to object to the deposition on grounds other than service). If TSI's

           counsel decline to accept service on behalf of Mr. X, they shall immediately

           provide plaintiffs' counsel with his current or last known home and work

           addresses. Promptly after service of the subpoena, the parties shall meet and

           confer in good faith to determine the extent of Mr. X's disability and explore




                                        5
     Case 1:18-cv-01781-PGG-BCM Document 167 Filed 05/15/20 Page 6 of 8



                  methods of securing his testimony that would accommodate his medical

                  issues. Should the parties fail to reach agreement, TSI shall file any motion to

                  quash or modify Mr. X's subpoena no later than one week after service of

                  that subpoena, supported by properly authenticated medical records

                  evidencing the medical condition(s) upon which Mr. X relies for any claim

                  that his health prohibits him from sitting for a (remote) deposition.

               b. Documents Related to Consumer Financial Protection Bureau (CFPB)

                  Investigation and Consent Order. Documents submitted by defendant TSI to

                  the Consumer Financial Protection Bureau (CFPB or Bureau) pursuant to a

                  Civil Investigative Demand (CID) may not for that reason alone be withheld

                  from discovery. The authorities cited by TSI for the proposition that materials

                  submitted to the CFPB in response to a CID are subject to a "confidentiality

                  privilege," TSI Ltr. dated May 6, 2020 (Dkt. No. 148 in Case No. 18-CV-

                  1781; Dkt. No. 91 in Case No. 18-CV-7692), at 4, are inapposite. 2 If and to

                  the extent TSI relies on the qualified "bank examination privilege" to shield

                  communications between it and the CFPB, it must identify such



2
   12 U.S.C. § 5562(d)(1) requires the CFPB to comply with its own rules regarding the
confidentiality of materials gathered by it from regulated entities or others. Those rules govern
the circumstances under which the CFPB itself may disclose material received in the course of
an investigation. See 12 C.F.R. §§ 1070.1-1070.63, 1080.14. They also permit the recipient of a
CID to withhold documents from the Bureau based on a claim of privilege. See 12 C.F.R.
§ 1080.8(a); Morgan Drexen, Inc. v. Consumer Fin. Prot. Bureau, 979 F. Supp. 2d 104, 108
(D.D.C. 2013) (noting in dicta that "[m]aterials submitted in response to a CID are considered
confidential" pursuant to 12 U.S.C. § 5562(d) and that "a recipient may withhold responsive
material based on a 'claim of privilege,' 12 C.F.R. § 1080.8(a)"), aff'd, 785 F.3d 684 (D.C. Cir.
2015). The Court has been unable to locate any statute, rule, or case that requires or permits the
recipient of a CID to withhold otherwise discoverable documents from production in private civil
litigation because they were previously submitted to the CFPB pursuant to a CID.



                                                6
Case 1:18-cv-01781-PGG-BCM Document 167 Filed 05/15/20 Page 7 of 8



           communications on its privilege log, in accordance with Local Civil Rule

           26.2, and promptly notify the Bureau of the dispute so that it can determine

           whether to assert a claim of privilege. See Wultz v. Bank of China Ltd., 61 F.

           Supp. 3d 272, 286 (S.D.N.Y. 2013) ("The bank examination privilege must be

           asserted by the banking regulator, and the regulator has the burden of

           establishing that the privilege applies to the documents at issue.").

       c. Other Issues Raised by Plaintiffs. The Court defers ruling on plaintiffs'

           assertion that "Defendants have failed to produce multiple categories of

           documents clearly responsive to Plaintiffs' document requests." Pl. Ltr. Mtn.

           at 2. The parties shall meet and confer regarding that dispute, and any other

           disputes remaining open from plaintiffs' May 1, 2020 letter-motion, on the

           scheduled provided below in paragraph 3.

 3. Procedure for Remaining Disputes and Case Scheduling.

       a. No later than June 4, 2020, the parties shall meet and confer in good faith

           regarding (i) any remaining unresolved disputes raised by the letter-motions

           addressed above in paragraphs 1 and 2, and (ii) a proposed revised discovery

           schedule for the remainder of discovery, including fact depositions and class

           discovery.

       b. No later than June 11, 2020, the parties shall file a joint letter, limited to six

           pages in total (exclusive of attachments), updating the Court on which of their

           disputes, if any, remain unresolved, succinctly describing those areas of

           disagreement, and attaching the relevant portions (and only the relevant

           portions) of the underlying discovery demands and responses. If the same or




                                         7
     Case 1:18-cv-01781-PGG-BCM Document 167 Filed 05/15/20 Page 8 of 8



                 similar discovery demands and responses have been served on or by multiple

                 parties, only one exemplar set need be attached. The joint letter shall also

                 propose a revised schedule for the remainder of fact and class discovery. If the

                 parties disagree as to an element of that schedule, they may submit separate

                 proposals as to such element, without argument.

             c. Judge Moses will conduct a further telephonic discovery conference on June

                 18, 2020, at 10:30 a.m. At that time, the parties shall dial in to the following

                 teleconference: call in number: 888-557-8511; access code: 7746387.

      The Clerk of Court is respectfully directed to terminate the letter-motions at Dkt. Nos.

140 and 146 in Case No. 18-CV-1781, and Dkt. Nos. 83 and 89 in Case No. 18-CV-7692.

Dated: New York, New York
       May 15, 2020                        SO ORDERED.



                                           ________________________________
                                           BARBARA MOSES
                                           United States Magistrate Judge




                                              8
